Citation Nr: 1528760	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  14-06 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the right great toe, claimed as secondary to service-connected bilateral planovalgus flatfeet with plantar fasciitis and bone spurring.

2.  Entitlement to service connection for tendonitis left foot, claimed as secondary to service-connected bilateral planovalgus flatfeet with plantar fasciitis and bone spurring.

3.  Entitlement to service connection for degenerative disease of the lumbar spine, claimed as secondary to service-connected postoperative residuals, scar pilonidal cyst excision and/or bilateral planovalgus flatfeet with plantar fasciitis and bone spurring.  

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as secondary to service-connected disabilities, to include medications taken therefor.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to December 1976, and from July 1984 to June 2002.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO denied service connection for arthritis of the right great toe, tendonitis left foot, and for degenerative disease of the lumbar spine.  In April 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2014, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014.  

This appeal has been processed utilizing the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems

In December 2014, the Veteran provided testimony during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is on file.  The Board notes that the VLJ took testimony on the issues in appellate status (as listed on the title page), to include on a service connection claim for GERD, noting that inclusion and consideration of this matter on appeal would be subject to verification of that claim's appeal status.  

Having reviewed the record, the Board notes that it appears that a service connection claim for GERD would properly be in appellate status, but for an administrative problem with the claim.  In this regard, in a December 2011 rating decision, the RO denied service connection for GERD.  In February 2012, the appellant filed an NOD.  There is no SOC on file, although reference to an SOC issued in January 31, 2014 is shown in VBMS electronic file, although not of record in any of the electronic files.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2014, suggesting that an SOC may in fact have been issued, but was not attached in the electronic file.  Given these circumstances, the Board will request on remand that an SOC relating to this matter be added to the electronic file if it in fact exists; and if not will request that an SOC be issued. 

In addition, additional evidentiary development is required with respect to the service connection claim for degenerative disease of the lumbar spine, as will be further discussed in the remand, below.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims herein decided  have been accomplished.

2.  The competent medical opinion evidence is in relative equipoise regarding the matter of whether the Veteran's arthritis of the right great toe is proximately due to or the result of one or more service-connected disabilities.

3.  The competent medical opinion evidence is in relative equipoise regarding the matter of whether the Veteran's left foot tendonitis is proximately due to or the result of one or more service-connected disabilities.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for arthritis of the right great toe, as secondary to service-connected bilateral planovalgus flatfeet with plantar fasciitis and bone spurring are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).  

2.  Resolving all reasonable doubt in the appellant's favor, the criteria for service connection for tendonitis of the left foot, to include claimed as secondary to service-connected bilateral planovalgus flatfeet with plantar fasciitis and bone spurring are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

Given the favorable dispositions of the matters herein decided, the Board finds that all notification and development actions needed to fairly resolve these matters have been accomplished.  

II.  Service Connection 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990). 

      Background

As the history, background, and analysis relating to the service connection claims for arthritis of the right great toe and left foot tendonitis are substantially similar, for purposes of this case they are being presented together.

Service connection was established for plantar fasciitis with bone spurs, bilateral feet, effective from July 2002.

In August 2009, the Veteran filed service connection claims for arthritis of the great toe of right foot, and tendonitis of left foot, to include as secondary to service connected plantar fasciitis with bone spurs.  

VA records of February 2008 revealed evidence of bilateral calcaneal spurring and mild degenerative joint disease of the right first metatarsophalangeal (MP) joint on X-ray films.

A VA medical opinion was offered in March 2010, to the effect that it was certainly at least as likely as not that currently manifested bilateral flat feet were related to the foot complaints treated in the service as well as to the Veteran's service-connected plantar fasciitis with bone spurs.  It was observed that the description of the discomfort specifically involving the heels was part of the pain syndrome which involved the entire foot.  The examiner opined that it was at least as likely as not that this foot condition was related to the foot complaints treated in service, as well as plantar fasciitis with bone spurs.

In a May 2010 rating decision, service connection was established for sacral pain, history of chronic coccydynia and fracture of coccyx, effective from February 1, 2008.  In addition, service connection for bilateral planovalgus flatfeet was established.  This condition was combined with already service-connected plantar fasciitis and bone spurring, and an increased evaluation of 30 percent was granted effective February 1, 2008.

In June 2010, Dr. R. provided a medical statement for the file, indicating that he had been treating the Veteran since April of 2009 for conditions including symptomatic bilateral flatfeet, lumbago, coxodynia, right great toe pain, tendinitis of the foot and plantar fasciitis.  The doctor noted review of extensive VA records and summarized that the Veteran had arthritis of the right great toe, plantar fasciitis, tendinitis of the left foot, and bilateral pes planus, as well as chronic low back pain and coxodynia.  A leg length discrepancy of 2 cm with the left leg longer than the right leg was noted.  The doctor observed that the Veteran had pelvic tilt on examination and scoliosis.  Dr. R. opined that right great toe arthritis developed as a consequence more likely than not due to bilateral pes planus, also causing tendonitis of the left foot, which was symptomatic on a chronic basis.  Right great toe arthritis and chronic tendinitis of the left foot were described as service connected, as related to service-connected flat-footedness.  

On VA examination of June 2010; diagnoses of bilateral pes planus with arthritis involving the right first metatarsophalangeal joint and tendonitis involving the ventrum and plantar surface of the left foot, were made.  The examiner believed that these were all separate incidents, and aside from that finding, did not provide an opinion relating to a secondary relationship between arthritis involving the right first metatarsophalangeal joint and tendonitis involving the left foot, and any of the Veteran's service-connected conditions.  

An addendum to the June 2010 report was provided in July 2010.  The examiner clarified that the problem with the right great toe was not connected or related to service-connected planovalgus flat feet with plantar fasciitis.  It was also noted that X-ray films were reviewed.  The examiner explained that when arthritis of the great toe is caused by flat feet there has always been evidence of a pronation deformity and the first metatarsal is longer than the second metatarsal causing overlap at the metacarpophalangeal joint, noting that the Veteran had neither of these findings.  The doctor summarized that there was no pronation deformity, and that the first metatarsal was not longer than the second, making it extremely unlikely that the arthritis in the right great toe was due planovalgus deformity.  As to the etiology of the arthritis, the examiner could only speculate and had no evidence to confirm that this was due to traumatic arthritis; it was noted that to comment would necessitate resorting to pure speculation.

In September 2010, Dr. R. provided another medical statement for the file, to include refuting findings made by VA in June and July 2010.  The doctor opined that the Veteran had arthritis of the right great toe as well as tendonitis, caused by service connected flat footedness.  It was observed that the Veteran did have pronation of the feet, particularly of the right foot, in conflict with the VA report July 2010.  

In November 2014, Dr. R. submitted a third medical statement, indicating that he had treated the Veteran since 2009, and noting that the Veteran's medical conditions included osteoarthritis of both knees, symptomatic pes planus with plantar fasciitis and bilateral heel spurs.  It was mentioned that he also had chronic pain in the coccyx area and in the lower back.  The doctor stated that the Veteran walked with an antalgic gait due to knee and foot problems and had an acquired leg length discrepancy (right leg shorter than left) due to osteoarthritis and abnormal gait.  The doctor opined that osteoarthritis of the right great toe and tendonitis of the left foot were caused or aggravated by arthritis of the knees, coxodynia, plantar fasciitis, and bilateral heel spurs.  

In December 2014, the Veteran provided testimony at a Board video conference hearing held in December 2014.  The Veteran and his representative reiterated that their primary theory of entitlement for the service-connected claims on appeal involved secondary service connection.  

Analysis

The Veteran maintains that service connection is warranted for arthritis right great toe and tendonitis of the left foot as  secondary to service-connected bilateral planovalgus flatfeet with plantar fasciitis and bone spurring.  The Veteran has not contended and the evidence does not establish, or even suggest, that the claimed arthritis right great toe or tendonitis of the left foot had their onset during service or within the first post-service year.  Where neither the Veteran nor the record raises the theory of entitlement to service connection on a direct basis, the Board need not sua sponte consider and discuss that theory. Therefore, the theory of direct service connection will not be addressed herein.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

In order to establish service connection on a secondary basis, there must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The presence of the currently claimed disorders is established, as shown by a VA examination reports and private medical reports of Dr. R. reflecting X-ray evidence of right great toe arthritis and clinical diagnoses of left foot tendonitis.  With regard to Wallin element (2), service-connection has been in effect for numerous service-connected conditions including bilateral planovalgus flatfeet with plantar fasciitis and bone spurring.

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for arthritis right great toe and for tendonitis of the left foot, as  secondary to service-connected bilateral planovalgus flatfeet with plantar fasciitis and bone spurring, is warranted.  

With respect to the claim for arthritis of the right big toe, the file contains s negative opinion provided by a VA examiner in June 2010, with an addendum added in July 2010.  In that opinion, the examiner indicated that bilateral pes planus, arthritis involving the right first metatarsophalangeal joint, and tendonitis involving the ventrum and plantar surface of the left foot, were all separate incidents, and aside from that finding, did not provide an opinion relating to a secondary relationship between arthritis involving the right first metatarsophalangeal joint and tendonitis involving the left foot, and any of the Veteran's service-connected conditions.  

In a clarifying opinion provided in July 2010, the VA examiner indicated that the problem with the right great toe was not connected or related to service-connected planovalgus flat feet with plantar fasciitis.  The examiner explained that when arthritis of the great toe is caused by flat feet there has always been evidence of a pronation deformity and the first metatarsal is longer than the second metatarsal causing overlap at the metacarpophalangeal joint, noting that the Veteran had neither of these findings.  The doctor summarized that there was no pronation deformity, and the first metatarsal was not longer than the second, making it extremely unlikely that the arthritis in the right great toe was due planovalgus deformity.  The issue of left foot tenonitis etiology was not addressed in that opinion.  

In contrast, the file contains three private medical opinions of Dr. R., the Veteran's treating physician since 2009.  In opinions provided in June 2010, September 2010, and November 2014, the doctor opined that arthritis of the right great toe as well as left foot tendonitis, were primarily caused by service connected flat footedness and related service-connected foot conditions. 

Notably, both the positive and negative opinions were rendered by competent medical professionals and appear to have been based on consideration of the Veteran's documented medical history and applicable medical principles.   Significantly, the Board finds no reason to question the credentials and experience of either the Veteran's private doctor or the VA examiner who provided the June and July 2010 opinions.  In essence, the Board finds no adequate basis to reject either competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Hence, both opinions have been assigned relatively equal probative weight by the Board.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  

In a claim for VA benefits, an appellant need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the claimant prevails.  Id. 

Based on the foregoing, the Board finds that competent, probative medical opinion evidence is at least in equipoise with regard to the matter of whether service connection is warranted for arthritis of the right great toe and for left foot tendonitis, on a secondary basis.  To the extent that there is any reasonable doubt as to this critical inquiry, that doubt is resolved in the appellant's favor.  Accordingly, with resolution of reasonable doubt in the Veteran's favor, service connection is established for arthritis of the right great toe and for left foot tendonitis.  


ORDER

Service connection for arthritis of the right great toe, as secondary to service-connected bilateral planovalgus flatfeet with plantar fasciitis and bone spurring, is granted.

Service connection for tendonitis left foot, as secondary to service-connected planovalgus flatfeet with plantar fasciitis and bone spurring, is granted.



REMAND

The Board's review of the claims file reveals that further AOJ action on claims for secondary service connection for degenerative disease of the lumbar spine, and for   GERD, is warranted. 

Initially, the Board notes that the claim for service connection for GERD arose from a December 2011 rating decision denying the claim, following which the Veteran filed an NOD in February 2012.  Information on file indicates that an SOC may have been issued on January 31, 2014; yet it is not found in the Veteran's electronic files.  The Veteran filed a substantive appeal in February 2014, suggesting that an SOC may well have been issued.  On, remand it is requested that the SOC for this issue be added to the electronic record, if this exists.  If no such SOC was in fact issued, the AOJ should issue one, as the Veteran has already filed a substantive appeal as to that matter-albeit, possibly prior to the issuance of an SOC.  

With respect to the lumbar spine claim, a brief review of the facts reflects that a VA examination of the bones was conducted in September 20009.  At that time, a history of a pilonidal cyst excised by VA 1979 was noted, with subsequent complaints of discomfort in the area of the coccyx.  The report documents that the low back began to hurt 2 to 3 years previously, not following any injury and that prior reports of 2002, revealed no back disability, as did a physical examination report of 1996.  Examination of his back revealed a pelvic tilt, right lower than left and a curve, convex right, minimally notable, but with spasm present.  Examination of the legs showed a leg-length discrepancy of 2 cm, left longer than right, accountings for the pelvic tilt and curve noted in the back.  X-rays of the lumbar spine, including the coccyx and sacrum revealed an old healed fracture of the coccyx.  The vertebrae were normally aligned on the lateral view, but there was loss of lordosis, indicating spasm which was noted clinically.  There were some spondylotic changes and degenerative early changes in the lower lumbar area.  Diagnoses included: chronic lumbar sprain less likely than not related to coccydynia or to any incident in, service, since it is a separate disease and could be possibly related to this leg length discrepancy; and history of coccydynia, chronic, with old fracture of' coccyx, as likely as not related to service specifically due to the incident of 1981 after which there was soreness in this area.  

In a May 2010 rating decision, service connection was established for sacral pain, history of chronic coccydynia and fracture of coccyx, effective from February 1, 2008.  

In a statement provided in June 2010, the Veteran's private doctor (Dr. R.) indicated that the Veteran had a previous pilonidal cyst removed and had a fractured coccyx while in the military, causing pain in the coccyx area and low back pain, which was more likely than not due to the leg lift discrepancy, fiat-footedness, and altered gait.  The doctor opined that the Veteran's low back symptoms were directly related to his previous pilonidal cyst excision as well as his fractured coccyx and his altered gait and body mechanics due to flatfeet.

A VA examination was conducted in June 2010.  Degenerative disease of the lumbar spine and coccydynia, secondary to fall remote with residual discomfort in the region of the coccyx, were diagnosed.  It was noted that a lumbosacral spine series in the fall of 2009, demonstrated spurring and degenerative changes, compatible with degenerative arthritis of the lumbosacral spine.  The examiner noted that the Veteran had evidence of degenerative changes on X-ray film, involving the lumbar spine and clinical findings compatible with degenerative changes of the lumbar spine; as well as separate pain at the tip of the coccyx, diagnosed as coccydynia due to a traumatic fall in the early l980s.  The examiner opined that he did not believe that there was any direct relationship to the pes planus with the lumbosacral spine issues or the pes planus with the coccydynia or the previous pilonidal cystectomy.

In September 2010, Dr. R. provided a second medical statement opining that the Veteran's altered gait has contributed to his chronic low back pain and more likely than not is related to his acquired scoliosis.  In December 2014, Dr. R. provided a third medical opinion, this time the doctor opined that the Veteran's lumbago was caused or aggravated by service-connected conditions including: osteoarthritis of the knees; coxodynia; plantar fasciitis and bilateral heel spurs.   

At this point, the record simply does not contain an adequate medical opinion addressing whether a secondary relationship exists, by virtue of causation of aggravation, between the Veteran's claimed degenerative disease of the lumbar spine, and any of his service-connected conditions including, postoperative residuals, scar pilonidal cyst excision and/or planovalgus flatfeet with plantar fasciitis and bone spurring.  In this regard, the medical opinions of Dr. R. failed to specifically address this matter, instead associating already service-connected low back pain/lumbago with service-connected conditions.  

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Consistent with McLendon, the Board finds that an examination and opinion is warranted in this case.  

In this regard, the Board acknowledges the holding in the case of Mariano v. Principi, 17 Vet. App. 305 (2003) in which the United States Court of Appeals for Veterans Claims (Court) stated that it "would not be permissible for VA to undertake such additional development if a purpose was to obtain evidence against an appellant's case,"  Id. at 312.  However, the Court distinguished Mariano in Douglas v. Shinseki, 23 Vet. App. 19 (2009).  In Douglas, the Court acknowledged its decision in Mariano, but held that VA may undertake the development of additional evidence if, as here, evidence on file does not adequately address the critical inquiries and it is necessary to render an informed decision on the claim.  Douglas, 23 Vet. App. at 26.  The medical examination and opinion requested herein will assist the Board in rendering a fully informed decision on the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the requested examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the Board observes that it appears that the Veteran receives regular treatment through VA.  A review of electronic claims files reflects that the Veteran's VA/CAPRI records current to mid-June 2010, were considered in conjunction with the most recent adjudication of January 2014.  Hence, it appears that more recent VA records may exist. The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462,466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the AOJ should obtain all outstanding, pertinent VA records of evaluation hospitalization, and/or treatment of the Veteran from June 2010, forward, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal.  The AOJ's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 214); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding  private (non-VA) records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim(s) remaining on appeal.  

As a final point, the Board observes that there is another claim which appears to be 

Accordingly, these matters are hereby REMANDED for the following action:

1.   Locate and associate with the Veteran's VBMS file any SOC issued in conjunction with the Veteran's service connection claim for GERD (possibly issued on January 31, 2014).  

If no such SOC can be located, furnish to the Veteran and his representative an SOC addressing the service connection claim for GERD, followed by a period for response, although none is required.  [Notably, the Veteran has already filed a substantive appeal as to this claim, albeit, possible prior to the issuance of an SOC]. 

2.  Obtain all outstanding, pertinent records of VA evaluation, hospitalization, and/or treatment of the Veteran from June 2010, forward.  Follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

3.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim(s) on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record-to include following the procedures set forth in 38 C.F.R. § 3.159 (2014).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by an appropriate physician, for evaluation of his degenerative disease of the lumbar spine.  

The contents of the entire, electronic claims file, to include a complete copy of this REMAND, must be made available to the physician, and the examination report should include discussion of the Veteran's documented medical history and all lay assertions. 

Following review of the claims file and this remand, and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's current degenerative disease of the lumbar spine:

a) first manifested in service or within the first post-service year (ending in June 2002); 

b) was caused by or is etiologically related to an event in service; 

c) was caused by a service-connected condition, specifically identifying the conditions or conditions involved and explaining the role of any such conditions(s) with respect to causation (the Veteran's service connected conditions consist of: bilateral planovalgus flatfeet with plantar fasciitis and bone spurring; degenerative joint disease of both knees, sacral pain with a history of chronic coccydynia and fracture of the coccyx; hypertension, erectile dysfunction; postoperative residuals, scar pilonidal cyst excision; onychomycosis; and tine pedis; or 

d) has been aggravated (i.e., worsened beyond natural progression) by one or more service-connected disability(ies) (specifically identifying the conditions or conditions involved and explaining the role of any such conditions(s) with respect to aggravation).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the claims file since the issuance of the January 2014 SOC) and legal authority (to include all applicable theories of entitlement).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


